        Case 1:20-cv-01330-AWI-JLT Document 10 Filed 12/02/20 Page 1 of 1


1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   AMERICA FRIAS-VEGA                            ) Case No.: 1:20-cv-01330 AWI JLT
                                                   )
12                 Plaintiff,                      ) ORDER AFTER NOTICE OF SETTLEMENT
                                                   )
13          v.                                     ) (Doc. 9)
                                                   )
14   THE HOME DEPOT, et al.,                       )
                                                   )
15                 Defendants.                     )
                                                   )
16
17          The parties report they had come to terms of settlement. (Doc. 9) They indicate they will seek

18   dismissal of the action soon. Id. Thus, the Court ORDERS:

19          1.     The stipulation to dismiss the action SHALL be filed no later than February 5, 2021;

20          2.     All pending dates, conferences and hearings are VACATED.

21   The parties are advised that failure to comply with this order may result in the Court imposing

22   sanctions, including the dismissal of the action.

23
24   IT IS SO ORDERED.

25      Dated:    December 2, 2020                           /s/ Jennifer L. Thurston
26                                                    UNITED STATES MAGISTRATE JUDGE

27
28
